Mr. Presiding Justice Brown dissenting. I cannot agree with the majority of the court in this case. I have no criticism or comment to make on the reasoning by which they support their decision, but from a different point of view, there seem to me insuperable objections to the hypothesis that the conclusion to which they have come is in consonance with the policy of the State of Illinois concerning the relations of its own citizens to those of other states in controversies in its own courts. The full statement of the law of Illinois in relation to the powers of foreign receivers in this state, as I conceive it to be from a comparison of all the cases on the subject decided by the Supreme Court of Illinois, is to be found in the opinion in Smith v. Berz, 125 Ill. App. 122, pp. 130-131, from which the opinion of the court quotes a single sentence. The whole statement is tills: “A foreign receiver, or a foreign assignee, whose office and power are statutory and to whom no voluntary conveyance has been made, can not effectively convey real estate in Illinois, nor can he obtain the assistance of the courts of Illinois to secure the possession of chattels in this jurisdiction. If he has given no notice of his claim to debtors of the estate residing in Illinois, before a garnishment is made, he cannot defeat such garnishment by attaching creditors, either resident or non-resident of Illinois. But if without the aid of the Illinois courts, he has taken actual possession of chattels in Illinois, or has notified debtors of the estate residing in- Illinois of his claim before an attachment is made, his claim (if it results from laws or proceedings not contrary to the public policy of Illinois) will be recognized and protected against such attachment unless the attachment is by a citizen of Illinois. “As distinguished from a receiver or assignee purely statutory and appointed in invitum, a foreign voluntary assignee for the benefit of creditors, may have, in proper cases, the aid of Illinois courts to secure possession and control of property in Illinois conveyed to him, and as against foreign attaching creditors, he will be protected in his right to all the property in Illinois of which he does obtain possession. But neither a voluntary assignee nor one purely statutory from a foreign jurisdiction, nor a receiver appointed by a foreign court, can successfully hold property of which he has not obtained possession in the jurisdiction appointing him, against attaching creditors of the insolvent estate who are citizens of Illinois.” This statement of the law of Illinois shows how carefully the courts of Illinois protect the claims of the citizens of Illinois as compared with claims equally valid in justice and equity of citizens of other states, and to what extent they prefer the citizens of Illinois in their administration of the law in relation to receiverships. When, with this as a starting point, wv proceed to the propositions that the courts of Illinois would, as it is conceded by counsel for appellants they would, issue an injunction exactly like the one involved here against any citizen of Illinois who should bring* in California such an attachment suit as the appellant brought here (Sercomb v. Catlin, 128 Ill. 556), and that this would be no violation of the Federal Constitution (Cole v. Cunningham, 133 U. S. 107), the conclusion is irresistible to my mind that the legal policy of the State of Illinois is to treat the citizen of California no better in this regard than the citizens of Illinois. If he voluntarily comes into the jurisdiction of the courts of Illinois, they will, so far as their power goes, deprive him of any advantage he may, by reason of his citizenship in another state, have over the citizens of our own state. It seems to me that in this controversy the receiver must bé held to represent the rights and interests of the citizens of Illinois, intermingled, as they certainly are, however, with the rights and interests of citizens of many other states. I do not think the ratio decidendi of Sercomb v. Gatlin, supra, is in the allegiance which citizens of Illinois are bound to render to her laws, institutions and courts, and from which the citizens of California are excused, as appellant argues, but, rather, in the very tender regard of the courts of Illinois, not based on altruism, or patriotism, but developed purely by local self-interest, for the pecuniary and personal rights of the citizens of Illinois. It is true that the injunction granted cannot be enforced except in Illinois. But it certainly is an advantage to the citizens of Illinois interested in the receivership to place such a prohibition on the pursuit of an unequal advantage in California as will put the person insisting on it in contempt of the Illinois court if he proceeds in California and thereby shut him off completely, unless he purges himself from that contempt, from participating in the results of the Illinois receivership, nor can it be judicially presumed that no other means of punishing the violation of the injunction would ever be available within the limits of Illinois. The cases cited in the opinion of the court are undoubtedly in point, but the English cases arose where no such system of inter-relation between the citizens of different states exists, as here, and where no such complex theory of the law concerning receiverships and claims against estates in the custody of the law has been declared as is indicated in the quotation made from Smith v. Berz, supra. The authorities from other states are not necessarily controlling. The policy of the State of Illinois is declared by its own courts. The case of Western Union Telegraph Company v. The Pacific and Atlantic Telegraph Company, 49 Ill. 90, remains. It is the most serious difficulty I find in the maintenance of the views I express, but it was decided in 1868, long before the policy of the state was declared as to the rights of its own citizens in insolvent and other law administered estates by the series of cases cited in Smith v. Berz, supra, beginning with Rhawn v. Pearce, 110 Ill. 350, arid ending with Townsend v. Coxe et al., 151 Ill. 62, and also long before in Sercomb v. Catlin, 128 Ill. 556, the Supreme Court had decided that it was proper to enjoin a citizen of Illinois from pursuing a remedy against such an estate in a foreign tribunal. I cannot think, therefore, that it should now be considered controlling in the decision of cases like the one at bar. The argument ab mconvenienti in the present case is very -strong. It should not by itself, perhaps, be held to be of chief importance. But in connection with the considerations I have set forth, it leaves me in no doubt that the order granting the injunction should have been affirmed.